               Case
                  Case
                    3:16-cv-01442-SRU
                       18-3123, Document
                                      Document
                                         46, 02/11/2019,
                                                 85 Filed2493537,
                                                           02/11/19Page1
                                                                     Pageof11of 1



                                UNITED STATES COURT OF APPEALS
                                              FOR THE
                                         SECOND CIRCUIT
                            ____________________________________________

               At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
      the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
      the 11th day of February, two thousand and nineteen,

      ____________________________________

      Horror Inc., a Massachusetts corporation, Manny                  ORDER
      Company, a Connecticut Limited Partnership,                      Docket No. 18-3123

      lllllllllllllllllllllPlaintiffs-Counter-Defendants-Appellants,
      v.

      Victor Miller, an individual,

      lllllllllllllllllllllDefendant-Counter-Claimant-Appellee,

      Does, 1 through 10, inclusive,

      lllllllllllllllllllllDefendants.
      _______________________________________

             The parties in the above-referenced case have filed a stipulation withdrawing this appeal
      pursuant to Local Rule 42.1.

             The stipulation is hereby "So Ordered".




                                                                For The Court:
                                                                Catherine O'Hagan Wolfe,
                                                                Clerk of Court




CERTIFIED COPY ISSUED ON 02/11/2019
